f`ase R'W-P\/-O…N PHHP 1 Of 2 PHHPlD 459

 

- .: "'\
5,- ‘i 1-" 5
g l-'m. ;:. Ll

CASE #! 8:19-cV-00423
coin 11ij -Lx. Pl"l 14:05

 

 

 

 

 

 

 

PETITIONER: UNITED STATES 'DlS'l"l{'lCT COUV_R'I_`* T
CHRISTOPHER MARK PARIS, and MIDDLE DISTRIQI;QE.§LOKIDA ~'
OXEBRIDGE QUALITY RESOURCES 5'-¥~‘-,`;=“§5 i`~`_ "
INTERNATIONAL, LLC b
DEFENDANT: JUDICIAL DISTRICT:
WILLIAM LEVINSON, United States Courthouse and Federal Building
LEVINSON PRODUCTIVITY SYSTEM, PC 2110 First Street, Room 2-194
a Pennsylvania Corporation. Fort Myers, FL 33901
SUMMONS IN CIVIL ACTION
RESPONSE FROM:
Daryl Guberrnan
Guberman-PMC, LLC
1538 West Broad Street
Stratford, CT 06615

I, Daryl Guberman, President of Guberman-PMC, LLC which has been named in a lawsuit filed
against defendant William Levinson is hereby providing the courts with my response. Please note
the Petitioner (Christopher Mark Paris) sent me the alleged “SUMMONS IN CIVIL ACTION”
which may have been unlawfully produced and/or served by the Petitioner using a photocopy of
the Clerk's signature stamp. For the court's records, I have included a copy of the “Summons”
served to me by the Petitioner and/or his attorney along with a copy of the complaint which
consists of hundreds of pages. Also attached is the first “Summons” sent to me by the Petitioner
regarding the same lawsuit. The first “Summons” was improperly served because it lacked a
complaint and Clerk signature and Clerk Seal as required per Federal Rules of Civil Procedure )
TITLE II. COMMENCING AN ACTION; SERVICE OF PROCESS, PLEADINGS, MOTIONS,
AND ORDERS > Rule 4. Summons.

MOTION TO DISMISS WITH PREJUDICE

I, Daryl Guberman, hereby move the Court to dismiss the Petitioner’s complaint on the following
grounds:

l. The complaint I received from the Plaintiff (Petitioner) Christopher Mark Paris contains
hundreds of pages of unnecessary information unrelated to me. For the record, I have provided
the courts with a copy of the lengthy complaint, including hundreds of additional pages indicated
as “Exhibits” I received from the plaintiff These “Exhibits” includes copies of emajls, letters,

 

 

Case 8:19-cv-OO423-WF.]-SPF Document 8 Filed 04/04/19 Page 2 of 2 Page|D 460

_'
/_

reports, charts, websites and other material unrelated to me. I move to dismiss as prolix and
against the rules for a short plain statement of the claim.

2. The complaint contains allegations regarding several defendants unknown to me. Therefore, it
is impossible for me to answer allegations made about multiple defendants in multiples states
representing multiple companies in which l have no business or professional relationship I
motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)( l).

3. In attempt to gain jurisdiction over me, the Petitioner is falsely claiming I' "i'llegally

recorded a conversation of him. I deny all allegations of illegally recording the plaintiff at any
time as per 18 U.S.C. 2511(2)(d).

4. In attempt to gain jurisdiction over me, the Petitioner is falsely claiming a number of Florida
businesses as my clients. I deny such claims. The Florida businesses alleged to be my clients in
the complaint are unknown to me, and I have no property in Florida or business operations. I
motion to dismiss for lack of jurisdiction

5. The Plaintiff is falsely claiming I posted defamatory content about him on my websites and/or
third-party entities online. I deny such claims. I've never posted or said anything that was
untruthful about the Plaintiff or would be considered defamatory and/or libel. I deny all claims in
the complaint of publishing, posting or sharing any defamatory or libel material about the
Plaintiff.

6. The Plaintiff is falsely claiming I harassed his Florida clients. To the best of my knowledge, I
do not believe the Plaintiff has any clients. l deny all claims of harassing his alleged clients.

7. All allegations made by the Petitioner in his complaint are denied. l Motion to Dismiss with
Prejudice.

 

 

 

 

 

 

MOTION TO SEAL ALL DOCUMENTS

The Petitioner (Christopher Mark Paris) has been on a smear campaign against me and my
business Guberman-PMC, LLC for over 7 years in which he writes and posts defamatory
information on his website Oxebridge.com and on social media (Twitter) about me and my
business and business associatesl Enclosed is information providing the courts substantial
information showing years of the Plaintii`fs activities as evidence of his ongoing smear campaign
against me. Therefore, I have reason to believe he will use this frivolous lawsuit as a means to
harm my good name and the solid reputation of my company. In addition to my motion to
dismiss with prejudice, I otion to seal all documents in this case.

 

 

 

4/ 1/201 9
/_ //§igM Daryl Guberman ` Date
NAYAN PAR|KH 4/1/2019

NOTARY PUBL!C
My Comm. Exp. Sept. 30, 2020

NOTARY Signature ` 7 Date

 

 

 

 

 

